207 F.3d 893 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.Matthew POOLE,    Defendant-Appellant.
No. 99-3280
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 25, 2000Decided March 22, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 CR 560--David H. Coar, Judge. [Copyrighted Material Omitted]
Before BAUER, RIPPLE and MANION, Circuit Judges.
RIPPLE, Circuit Judge.


1
Matthew Poole was  convicted in the district court of five counts of  knowingly making false statements in connection  with the purchase of firearms. See 18 U.S.C. sec.  924(a)(1)(A). The Bureau of Alcohol, Tobacco and  Firearms ("ATF") requires that all gun purchasers  fill out ATF Form 4473. Mr. Poole was charged  with giving false answers to the Form 4473  questions that asked whether he was the "actual  buyer" of the firearms and whether he had ever  been convicted of a crime that would have  prohibited him from possessing a firearm. Mr.  Poole now submits that the district court abused  its discretion on certain evidentiary rulings and  abused its discretion by its denial of a motion  for mistrial based upon the prosecutor's improper  closing argument. For the reasons set forth in  this opinion, we affirm the judgment of the  district court.


2
* BACKGROUND

A.  Facts

3
In November 1996, in an Illinois state court,  Mr. Poole, pursuant to a plea agreement, pleaded  guilty to felony possession of cannabis. The  state court, in accepting his plea, advised him  that he could receive from 1 to 3 years  imprisonment. Mr. Poole was sentenced to 12  months of felony probation. Under 18 U.S.C. sec.  922, it is illegal for convicted felons to  possess firearms.


4
In April, May and June 1998, at Suburban  Sporting Goods in Melrose Park, Illinois, Mr.  Poole purchased a total of 14 guns, in five  transactions, using his Firearm Owner's  Identification ("FOID") card.1 On every visit  to the gun shop, Mr. Poole was accompanied by  another man.2 That other man selected the guns  and paid for them. For each transaction, Mr.  Poole filled out ATF Form 4473, completing five  forms between April 1998 and June 1998. Question  8(a) on the form asks, "Are you the actual buyer  of the firearm listed below?" Mr. Poole answered  "yes" to this question on each form. Question  8(c) asks, "Have you been convicted in any court  of a crime for which the judge could have  imprisoned you for more than one year, even if  the judge actually gave you a shorter sentence?"  Mr. Poole answered "no" to this question on each  form.


5
In August 1998, after receiving notification  from the Illinois State Police that his FOID card  had been revoked, Mr. Poole went back to the same  gun shop and once again filled out ATF Form 4473  in order to effect the purchase of two more guns.  Because Illinois has a 72-hour waiting period,3  Mr. Poole and the other man planned to return in  three days to complete the purchase of those  guns. Before his planned return, however, Mr.  Poole was arrested, and the proposed sale was  terminated. He was charged with five counts of  making false statements on a form used to  purchase firearms, in violation of 18 U.S.C. sec.  924 (a)(1)(A),4 and five counts of being a  felon in possession of a firearm, in violation of  18 U.S.C. sec. 922(g)(1). He was not charged with  the August 1998 attempted transaction, and, prior  to trial, the Government dismissed the five  counts of being a felon in possession of a  firearm. In essence, the Government prosecuted  Mr. Poole for being a "straw purchaser" by buying  guns for someone who was unable to obtain them  legally.


6
Mr. Poole pleaded not guilty based upon his  assertions that he thought he was being truthful  when he filled out the 4473 forms. He contended  that he considered himself to be the actual buyer  because he was the one with the FOID card. He  further argued that he had not lied by stating  that he did not have a felony conviction; he did  not realize, he explained, that the November 1996  plea resulted in a felony conviction and that he  could have been sentenced to at least one year in  prison for that conviction.


7
Prior to trial, the Government had filed a  notice of intent to offer evidence, under Federal  Rule of Evidence 404(b). This evidence pertained  to the August 1998 attempted transaction. The  district court, after a hearing, allowed this  evidence to be presented at trial with a limiting  instruction.


8
During the trial, Mr. Poole testified that he  did not know anything about guns. In an effort to  impeach Mr. Poole and therefore cast doubt on his  credibility, the Government questioned Mr. Poole  about his 1996 arrest because the police report  stated that 5 guns were found during that arrest.  Specifically, the prosecutor asked Mr. Poole  whether guns were found in his apartment at the  time of his arrest on his state cannabis charge.  Mr. Poole answered, "No, sir, not in my  apartment. Down the hallway but not in my  apartment."5 Tr. III at 237.


9
During her closing argument, the prosecutor  commented on Mr. Poole's state felony conviction.  Mr. Poole, contending that the prosecutor's  comments were not supported by the record, moved  for a mistrial. The district court denied the  motion.


10
Mr. Poole now appeals, stating that he should be  granted a new trial for the following reasons: 1)  the district court improperly admitted evidence  of Mr. Poole's August 1998 attempted transaction  under Rule 404(b); 2) the district court  improperly allowed the defendant to be questioned  about the presence of guns at his 1996 arrest;  and 3) the district court erred by not granting a  mistrial based upon the allegedly improper  closing argument of the prosecutor. We shall  address each of these contentions.

II
DISCUSSION
A.  August 1998 Attempted Transaction
1.

11
Mr. Poole argues that the introduction of the  August 1998 attempted transaction was improper  under Federal Rule of Evidence 404(b) because the  Government used that evidence for the purpose of  showing his propensity to commit the crimes  charged.6 Mr. Poole further states that such  evidence should not have been admitted because he  never was charged with any violations stemming  from that incident. Additionally, Mr. Poole  contends that this evidence was especially  prejudicial because the attempted transaction  occurred after Mr. Poole's FOID card had been  revoked.


12
The Government counters that evidence of this  attempted transaction, which had occurred  subsequent to the charged offense, properly was  admitted because it showed Mr. Poole's intent and  plan. The Government also points out that, in  order to minimize the possibility of unfair  prejudice, the district court gave a limiting  instruction to the jury concerning this evidence.


13
The trial court's admission of evidence of other  acts under Rule 404(b) is reviewed by this court  under the abuse of discretion standard. See  United States v. Asher, 178 F.3d 486, 491-92 (7th  Cir.), cert. denied, 120 S. Ct. 359 (1999);  United States v. Robinson, 161 F.3d 463, 466 (7th  Cir. 1998), cert denied, 119 S. Ct. 1482 (1999);  United States v. Lloyd, 71 F.3d 1256, 1264 (7th  Cir. 1995), cert. denied, 517 U.S. 1250 (1996).

2.

14
When evaluating the admissibility of other acts  under Rule 404(b), this court uses a four-prong  test that incorporates the relevancy aspect of  Rule 403: (1) the evidence of the other act must  address a matter in issue other than the  defendant's propensity to commit the crime  charged; (2) the other act must be similar enough  and close enough in time to be relevant to the  matter in issue; (3) the evidence of the other  act must be sufficient for the jury to find that  the defendant committed the other act; and (4)  the other act must have probative value that is  not substantially outweighed by the danger of  unfair prejudice. See Asher, 178 F.3d at 492;  United States v. Smith, 103 F.3d 600, 603 (7th  Cir. 1996); Lloyd, 71 F.3d at 1264.


15
a.


16
The other act must address a matter at issue.  Mr. Poole based his defense upon his assertion  that he did not knowingly give false statements  on the ATF forms, thus making his own knowledge a  matter at issue. Therefore, it was proper to  allow the Government the opportunity to show that  Mr. Poole knew full well what he was doing. We  agree with the Government that evidence of the  subsequent act shows "intent and plan." It  supported the argument that, even though the  defendant claimed to be the actual purchaser in  the transactions at issue, his subsequent conduct  showed that his claim was not true. Furthermore,  this subsequent attempted transaction, without  the benefit of a FOID card, was relevant with  respect to Mr. Poole's knowledge of his state  felony conviction because in July 1998, the  Illinois State Police had sent Mr. Poole notice  of his FOID card revocation.


17
b.


18
The other act must be similar and close in time.  The August 1998 incident occurred within a few  months of the conduct that prompted Mr. Poole's  indictment. Indeed, Mr. Poole was arrested on the  very day that he was scheduled to pick up the  guns from the August transaction. Moreover, other  than the absence of his FOID card, which had been  revoked, the transaction was virtually identical  to Mr. Poole's other gun shop transactions.


19
c.


20
The evidence must be sufficient to show that the  defendant committed the other act. Mr. Poole does  not deny that he committed the August 1998  attempt to purchase guns. Indeed, the jury was  not presented with any evidence that disputed  that the August 1998 transaction occurred.


21
d.


22
The danger of unfair prejudice must not  substantially outweigh the probative value.  "'Relevant evidence is inherently prejudicial.'"  Lloyd, 71 F.3d at 1265 (quoting Cook v. Hoppin,  783 F.2d 684, 689 (7th Cir. 1986)). When the  other three prongs of the test are met, evidence  should be excluded only if any resulting unfair  prejudice substantially outweighs the probative  value. See Asher, 178 F.3d at 494-95; Smith, 103 F.3d at 603-04. Care may be taken to decrease the  possibility of unfair prejudice by issuing  special jury instructions on the proper use of  this evidence. See Smith, 103 F.3d at 604. It was  undoubtably harmful to Mr. Poole's case when  evidence of his subsequent attempted transaction  was offered at trial. But harm alone is not  enough to warrant exclusion under the heading of  "unfair" prejudice. See Lloyd, 71 F.3d at 1265.  In this case, the evidence of the subsequent act  was directly relevant to Mr. Poole's intent, plan  and knowledge of his actions. Furthermore, the  district court issued limiting instructions to  the jury on the proper use of this evidence.  Consequently, we are not persuaded by Mr. Poole's  argument stating that unfair prejudice outweighed  the probative value. Therefore, we do not believe  that the district court abused its discretion by  admitting the evidence.

B.  Guns at the 1996 Cannabis Arrest

23
Mr. Poole contends that questions concerning the  presence of guns at his 1996 arrest for  possession of cannabis were improper because he  was not charged with any firearms violations as a  result of that incident. Moreover, he submits,  the prosecutor's questions were very prejudicial  because they portrayed him as a "man of  violence." Appellant's Br. at 21. He submits that  the district court should have used the Rule  404(b) test to exclude the evidence. The  Government counters that the circumstances  surrounding the 1996 cannabis arrest were  introduced to impeach Mr. Poole's testimony. We  review the district court's decision to allow  this line of questioning for abuse of discretion.  See United States v. Given, 164 F.3d 389, 393  (7th Cir.), cert. denied, 120 S. Ct. 132 (1999).


24
The record discloses that Mr. Poole testified,  on direct examination, that, when "James"  approached him and asked if he knew anyone who  had a gun, Mr. Poole said that he knew nothing  about guns. He further testified that, while  James and James' friend were looking at guns in  the gun shop, he did not know what to look for,  so he stood aside and did not participate in the  conversation. The prosecutor, on cross-  examination, first questioned Mr. Poole about his  participation in the purchase of the firearms. He  again denied that he knew anything about the guns  that were being purchased. The prosecutor then  pointedly asked him whether he knew "anything  about guns." Tr. III at 234. He answered that he  did not and that he did not even know how to  shoot one. See id. The defense counsel then asked  for a sidebar and objected to the line of  questioning on the ground that the Government was  setting the stage to ask Mr. Poole about the  presence of guns at his 1996 cannabis arrest. The  district court determined that, by asserting that  he was not knowledgeable about guns, the  Government was allowed to impeach him on that  statement. The following cross-examination then  took place:


25
Q: Now, Mr. Poole, you just told the members of  the jury that you didn't know anything about  guns, is that correct?


26
A: Yes, sir.


27
Q: In fact, you didn't even know how to shoot a  gun, right?


28
A: Correct.


29
Q: You didn't handle any of the guns that were  purchased by James, is that correct?


30
A: No, sir, I did not.


31
Q: And you didn't handle any of the guns that were purchased by his partner?


32
A: No, sir.


33
Q: But you had handled guns before, hadn't you?


34
A: No, sir.


35
Q: Wasn't it true that in that 1996 conviction,  Mr. Poole, that five handguns were found in your  apartment?


36
A: No, sir, not in my apartment. Down the hallway  but not in my apartment.


37
Tr. III at 237. Notably, Mr. Poole was given an  opportunity to dispute the Government's  suggestion that the guns were in his apartment.


38
We cannot say that the district court abused its  discretion in admitting this testimony. Because  the Government's case rested on the showing that  Mr. Poole was purchasing the guns for someone  else as a "straw purchaser," any evidence of Mr.  Poole's personal possession of guns would not  have benefitted, in any direct way, the  Government's case. However, as the district court  noted, this line of questioning would address Mr.  Poole's credibility and therefore was admissible  for that limited purpose. When used for  impeachment purposes, the statements do not  require the Rule 404(b) analysis that Mr. Poole  argues. See United States v. Cerro, 775 F.2d 908,  914 (7th Cir. 1985).

C.  The Government's Closing Argument

39
Mr. Poole also contends that the district court  should have granted a mistrial because the  prosecutor made improper comments during her  closing argument. Mr. Poole argues that the  prosecutor improperly relied upon her own  personal knowledge and on other information that  was not in the record. The Government replies  that, because Mr. Poole put his lack of knowledge  of his previous felony conviction at issue,  closing argument appropriately included comments  concerning the 1996 court proceeding and any  reasonable inferences drawn from the evidence of  Mr. Poole's court appearance. We review the  district court's denial of a mistrial for an  abuse of discretion. See United States v. Butler,  71 F.3d 243, 254 (7th Cir. 1995).


40
We follow a two-step analysis when assessing  possible prosecutorial misconduct during closing  argument. First, we look at the disputed remarks  in isolation to see if they were improper;  second, if the statements were improper, then we  proceed to determine whether the statements, when  assessed in the context of the record as a whole,  denied the defendant a fair trial. See United  States v. Morgan, 113 F.3d 85, 89 (7th Cir.  1997); Butler, 71 F.3d at 254; United States v.  Badger, 983 F.2d 1443, 1450 (7th Cir.), cert.  denied, 508 U.S. 928 (1993). When we reach this  second step, in order to determine whether the  defendant was denied a fair trial, we examine:


41
1)  the nature and seriousness of the  prosecutorial misconduct, 2) whether the  prosecutor's statements were invited by conduct  of defense counsel, 3) whether the trial court  instructions to the jury were adequate, 4)  whether the defense was able to counter the  improper arguments through rebuttal, and 5) the  weight of the evidence against the defendant.


42
Badger, 983 F.2d at 1450.

1.

43
Mr. Poole alleges that the prosecutor made  improper closing remarks when she characterized  the circumstances surrounding Mr. Poole's 1996  plea agreement in state court on the cannabis  charge. The prosecutor described Mr. Poole's  access to legal counsel and the courtroom  setting. She told the jury that the 1996 trial  transcript supported the contention that Mr.  Poole had received legal counsel from two  attorneys. She continued by giving her own  assessment of the duties and roles those  attorneys played:


44
[H]is lawyers on his behalf would have been  testing the strength of the state's evidence. And  what that means and why it's relevant here is  that Matthew Poole would have been present and he  would have been fully aware of what the state's  charges were against him.


45
Tr. IV at 277. These comments were not  unreasonable and improper.


46
In addition to discussing Mr. Poole's attorneys,  the prosecutor stated that, "Matthew Poole stood  before a judge in a courtroom probably like this  one." Tr. IV at 278. The evidence presented at  trial revealed that Mr. Poole did appear with  counsel before a judge in a courtroom. Although  Mr. Poole's 1996 trial was a state proceeding in  night court, the particular physical appearance  of the courtroom was not essential to the solemn  nature of that proceeding. Moreover, Question  8(c) on ATF Form 4473 asks if the purchaser had  been convicted in any court. Consequently, in  assessing this remark in isolation, there is  nothing to suggest that the prosecutor's remarks  were improper.

2.

47
Even if the statement had been improper in  isolation, Mr. Poole's argument would fail the  second test in our analysis of possible  prosecutorial misconduct during closing argument.  Mr. Poole testified at trial that he did not know  he had a felony conviction and that he did not  know that he could have been sentenced to over  one year of imprisonment, thereby inviting the  prosecutor's comments. Also, Mr. Poole had ample  opportunity to refute the prosecutor's argument  during his own closing.


48
Moreover, sufficient evidence existed for a  reasonable jury to find Mr. Poole guilty on all  counts. When challenging the sufficiency of  evidence to support a conviction, "'[a]s an  appellate court, we will not second-guess the  jury on [the credibility determination].'" United  States v. Curry, 79 F.3d 1489, 1497 (7th Cir.  1996) (quoting United States v. Lakich, 23 F.3d 1203, 1210-11 (7th Cir. 1994)). In assessing the  weight of the evidence, we must look at the proof  supporting the Government's allegation that Mr.  Poole knowingly gave false statements concerning  his felony conviction and knowingly gave false  statements when he said he was the actual buyer.  In addition to arguing his lack of knowledge of  his felony conviction, Mr. Poole argued that  because his FOID card was being used to  effectuate the purchase, he believed he was the  actual buyer. "[The defendant] was free to make  these arguments to the jury. The jury, in turn,  was free to reject them." United States v.  Obiuwevbi, 962 F.2d 1236, 1239 (7th Cir. 1992).  Mr. Poole testified at trial that he bought guns  for a man named "James," that Mr. Poole  personally did not pay for the guns, and that he  never had possession of the guns. That testimony  alone could be enough evidence for a reasonable  jury to find that Mr. Poole knowingly gave false  statements when he stated that he was the actual  buyer. Additionally, the jury was presented  evidence that Mr. Poole was a convicted felon,  that he had appeared in state court with counsel  before a judge, and that he had signed a plea  agreement with respect to that conviction. Most  importantly, a special agent of the ATF testified  that Mr. Poole had related to her his  understanding that, as a felon, he could not  possess firearms and then described each  purchase.


49
The motion for mistrial was properly denied by  the district court.

Conclusion

50
We have reviewed each of Mr. Poole's contentions  and conclude that the district court did not  abuse its discretion in adjudicating any of these  issues. Accordingly, the judgment of the district  court is affirmed.

AFFIRMED


Notes:


1
 Illinois residents may not purchase or possess a  firearm without a valid FOID card. Convicted  felons are not eligible to obtain a FOID card,  and a felony conviction results in the revocation  of a valid FOID card. Mr. Poole's FOID card had  not been revoked at the time of his felony  conviction and was not revoked until after he had  used it to purchase 14 firearms.


2
 On April 30, 1998, his first visit to the gun  store, Mr. Poole was accompanied by a man he  refers to as "James." On all subsequent visits,  Mr. Poole was accompanied by a man he refers to  as "James' friend."


3
 The 72-hour waiting period gives the licensed  dealers time to obtain the necessary approval of  the Illinois State Police for every firearm sale.  During the 72-hour period, the Illinois State  Police check the purchaser's criminal and mental  history before giving that approval.  Nevertheless, Mr. Poole had been able to purchase  14 firearms from April 1998 through June 1998.


4
 18 U.S.C. sec. 924(a)(1)(A) states in part:
whoever--knowingly makes any false statement or  representation with respect to the information  required by this chapter to be kept in the  records of a person licensed under this chapter .  . . shall be fined under this title, imprisoned  not more than five years, or both.
18 U.S.C. sec. 924(a)(1)(A) (emphasis added).


5
 Mr. Poole was charged with felony possession of  cannabis, but he was never charged with gun  violations stemming from his 1996 arrest.


6
 Federal Rule of Evidence 404(b) states as  follows:
Other crimes, wrongs, or acts. Evidence of other  crimes, wrongs, or acts is not admissible to  prove the character of a person in order to show  action in conformity therewith. It may, however,  be admissible for other purposes, such as proof  of motive, opportunity, intent, preparation,  plan, knowledge, identity, or absence of mistake  or accident, provided that upon request by the  accused, the prosecution in a criminal case shall  provide reasonable notice in advance of trial, or  during trial if the court excuses pretrial notice  on good cause shown, of the general nature of any  such evidence it intends to introduce at trial.
Fed. R. Evid. 404(b).